  Case 3:21-mj-01089-MCR Document 12 Filed 02/26/21 Page 1 of 1 PageID 42




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                               CASE NO. 3:21-mj-1089-MCR

JOHN ANDERSON
                                     /

                                             Defense Atty.: DANIEL K. HILBERT
                                                    ANDREW TAYLOR MORGAN
                                             AUSA: FRANK MERRILL TALBOT, II

 JUDGE:           Monte C. Richardson         DATE AND TIME           February 26, 2021
                  U.S. Magistrate Judge                              2:33 PM – 2:56 PM
                                                                          23 MINUTES

 DEPUTY CLERK:    Sharon Spaulding            TAPE/REPORTER        Digital

 INTERPRETER       None Required              PRETRIAL/PROBATION   JAMES HASKETT



                              CLERK’S MINUTES

PROCEEDINGS: Detention Hearing

Proffer by the Government.

Proffer by counsel for Defendant.

Court released Defendant on bond - $25,000.00 – SECURED – ORDER SETTING
CONDITIONS OF RELEASE TO ENTER. Court advised Defendant of next
court appearance, which will be held on March 4, 2021 at 1:00 pm via Zoom. The
Courtroom Deputy will provide the link to counsel.

Defense counsel advised of Defendant’s desire to waive his identity hearing. The
Court questioned Defendant regarding the waiver of hearing and found that he did
so knowingly and voluntarily. Counsel advise that the preliminary hearing will be
taken up with the District of Columbia. WAIVER OF RULE 5(c)(3) HEARINGS
FILED IN OPEN COURT. ORDER OF REMOVAL TO ENTER.

Court ordered the United States to produce Brady material and explained the
sanctions for failing to do so.
